Exhibit 10.3 DCFS USALLC, as Servicer and as Lender, DAIMLER TRUST, as Titling Trust, and DAIMLER TITLE CO., as Collateral Agent AMENDED AND RESTATED SERVICING AGREEMENT Dated as of March1, 2009 TABLE OF CONTENTS Page ARTICLE ONE USAGE AND DEFINITIONS Section 1.01. Capitalized Terms; Rules of Usage. 1 ARTICLE TWO DESIGNATION Section 2.01. Direction to the Servicer 2 Section 2.02. Servicing Supplement 2 ARTICLE THREE THE SERVICER Section 3.01. Appointment of Servicer 3 Section 3.02. Representations and Warranties of the Servicer 3 Section 3.03. Liability of the Servicer; Indemnities. 4 Section 3.04. Merger or Consolidation of, or Assumption of the Obligations of Servicer 6 Section 3.05. Delegation of Duties; Subservicers. 6 Section 3.06. DCFS USA Not to Resign as Servicer 7 Section 3.07. Insurance Policies. 7 Section 3.08. Execution of Documents; Licenses, Filings and Applications. 7 Section 3.09. Fees and Expenses. 8 Section 3.10. Termination 9 ARTICLE FOUR PURCHASE OF LEASES AND VEHICLES Section 4.01. Relationship With Dealers; Role of Servicer 9 Section 4.02. Administration and Titling of Vehicles 10 Section 4.03. Purchase of Leases and Vehicles 10 Section 4.04. Listing of Vehicle Identification Numbers 10 ARTICLE FIVE COLLECTIONS AND APPLICATION OF FUNDS Section 5.01. Remittances 11 Section 5.02. Establishment of Certain Accounts 12 Section 5.03.
